DETAILED ACTION
	For this Office action, Claims 1-10 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Heiss, US Pat Pub. 2005/0139530, in view of Robitaille et al. (herein referred to as “Robitaille”, US Pat Pub. 2013/0273599).
	Regarding instant Claim 1, Heiss discloses a method of controlling turbidity in a water installation (Abstract; Figure 1; Paragraph [0031]; Paragraph [0033]; Paragraph [0034]; water purifier that monitors and controls turbidity), the method comprising:  generating a signal from a target (Figure 1; Paragraph [0031]; Paragraph [0033]; turbidity analyzer 12 monitors turbidity at target area and generates signal); and using the signal to control operation of a filter pump pumping water through a filter of the water installation (Figure 1; Paragraph [0031]; Paragraph [0033]; Paragraph [0034]; duration of backwash pump activation determined by turbidity sensor readings). 
	However, while Heiss discloses a target and a sensor that detects turbidity, the reference is silent on sensing scattered sunlight reflected from a target in the water and generating a signal from the scattered sunlight reflected from the target.  
	Robitaille discloses a photo-coupled data acquisition system and method in the same field of endeavor as Heiss, as it solves the mutual problem of detecting turbidity in water (Abstract; Paragraph [0037]; Paragraph [0047]).  Robitaille further discloses sensing scattered sunlight reflected from a target in water (Paragraphs [0037], [0047], [0052], [0059]; Paragraph [0069]; ambient light/sunlight and scatter of light is detected) and generating a signal from the scattered sunlight reflected from the target (Paragraphs [0037], [0047], [0052], [0059]; Paragraph [0069]; signal responding to detected turbidity is generated) because sunlight can be used in place of a manufactured light emitter for determination of sunlight scatter in the water (Paragraph [0059]).  
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the generation of a signal, the target and control of operation of the pump of Heiss by including sensing scattered sunlight from the target and generating a signal based on said scattered sunlight as taught by Robitaille because Robitaille discloses sunlight can be used to determine light scatter in water without using a light emitter (Robitaille, Paragraph [0059]).  
	Regarding instant Claim 5, Claim 1, upon which Claim 5 is dependent, has been rejected above.  The combined references further disclose wherein particles are suspended in water, the sensing step further comprising sensing sunlight scattered by particles having a dimension of 10-1000 microns (Heiss, Paragraph [0030]; Paragraph [0031]; Paragraph [0033]; 5 micron filter upstream of turbidity analyzer 12 and UF system with pore size of 0.05-0.1 micron, turbidity analyzer would detect presence of particles within 10-1000 microns based on filtration ranges).  
	Regarding instant Claim 6, Heiss discloses a pump control apparatus adapted to control a filter pump in a water installation (Abstract; Figure 1; Paragraph [0031]; Paragraph [0033]; Paragraph [0034]; automatic control system operates at least backwash pump based on sensed conditions), the apparatus comprising:  a target adapted to be disposed in the water of the water installation (Figure 1; Paragraph [0031]; turbidity analyzer 12, wherein location for turbidity analyzer is target); a sensor arranged and configured to sense turbidity and generate a signal related to the turbidity of the water (Figure 1; Paragraph [0031]; Paragraph [0033]; turbidity analyzer 12 monitors turbidity at target area and generates signal); and a controller adapted to receive the signal and to control operation of the filter pump based on the signal (Figure 1; Paragraph [0031]; Paragraph [0033]; Paragraph [0034]; duration of backwash pump activation determined by turbidity sensor readings).
	However, Heiss is silent on a sensor arranged and configured to sense scattered sunlight reflected from the target and to generate a signal from the reflection related to turbidity of the water.
	Robitaille discloses a photo-coupled data acquisition system and method in the same field of endeavor as Heiss, as it solves the mutual problem of detecting turbidity in water (Abstract; Paragraph [0037]; Paragraph [0047]).  Robitaille further discloses a sensor arranged to sense scattered sunlight reflected from a target in water (Paragraphs [0037], [0047], [0052], [0059]; Paragraph [0069]; ambient light/sunlight and scatter of light is detected) and generating a signal from the scattered sunlight reflected from the target (Paragraphs [0037], [0047], [0052], [0059]; Paragraph [0069]; signal responding to detected turbidity is generated) because sunlight can be used in place of a manufactured light emitter for determination of sunlight scatter in the water (Paragraph [0059]).  
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the generation of a signal, the target and control of operation of the pump of Heiss by including sensing scattered sunlight from the target and generating a signal based on said scattered sunlight as taught by Robitaille because Robitaille discloses sunlight can be used to determine light scatter in water without using a light emitter (Robitaille, Paragraph [0059]).  
	Regarding instant Claim 10, Claim 6, upon which Claim 10 is dependent, has been rejected above.  The combined references further disclose wherein the sensor is arranged and configured to sense sunlight scattered by particles suspended in the water and having a dimension of 10-1000 microns (Heiss, Paragraph [0030]; Paragraph [0031]; Paragraph [0033]; 5 micron filter upstream of turbidity analyzer 12 and UF system with pore size of 0.05-0.1 micron, turbidity analyzer would detect presence of particles within 10-1000 microns based on filtration ranges).

Allowable Subject Matter
Claims 2-4 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 2 and 7, upon which the remaining claims of interest are dependent, recites a sensing step and corresponding sensor requiring a structure not taught in the prior art with respect to detecting turbidity in water.  A more detailed reasons for allowance may be provided upon allowance of the entire claim set.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        11/05/2022